Citation Nr: 9926570	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a stroke.

3.  Entitlement to an increased rating for status-post DDDR 
pacemaker secondary to sinus bradycardia, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


REMAND

The veteran served on active duty from January 18, 1979, to 
September 30, 1994.  He had 4 years, 4 months, and 7 days of 
active service prior to January 18, 1979.

This matter in part comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the RO which granted the veteran's claim for an increased 
rating for status-post DDDR pacemaker secondary to sinus 
bradycardia.  This appeal is also from a March 1997 rating 
decision by the RO that denied claims of entitlement to 
service connection for sleep apnea and a stroke.  When the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in June 1997, he requested a hearing before a 
member of the Board, without indicating whether he desired 
such a hearing at the RO or at the Board's offices in 
Washington, DC.  He also indicated on the Form 9 that he had 
already requested a hearing at the RO before a RO hearing 
officer.  In November 1997, a hearing was held at the RO 
before a RO hearing officer, but the veteran never received a 
Board hearing.

Upon review of the file, the Board wrote a letter to the 
veteran, dated in August 1999, requesting clarification as to 
whether the veteran still desired a Board hearing, and if so, 
whether he wanted it to be held at the RO or in Washington, 
DC.  The letter stated that, if the veteran did not respond 
within 30 days of the date of the letter, the Board would 
assume that the veteran wanted a hearing before a member of 
the Board at the RO.  The veteran has not responded to the 
Board's letter.  Since the Board may not proceed until the 
veteran is afforded the opportunity for such a hearing, 
38 U.S.C.A. § 7107(b) (West Supp. 1999), the case must be 
REMANDED to the RO for the following action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.  

After giving the veteran an opportunity to appear at a 
hearing before a member of the Board, the RO should return 
the claims folder to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

